Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 16, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154717(77)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  KERRY JENDRUSINA,                                                                                      Kurtis T. Wilder,
           Plaintiff-Appellee,                                                                                       Justices
                                                                   SC: 154717
  v                                                                COA: 325133
                                                                   Macomb CC: 2013-003802-NH
  SHYAM MISHRA, M.D. and SHYAM
  N. MISHRA, M.D., P.C.,
             Defendants-Appellants.
  _________________________________________/

          On order of the Chief Justice, the motion of defendants-appellants to extend the
  time for filing their supplemental brief to July 12, 2017, is GRANTED. The time for
  filing the supplemental brief of plaintiff-appellee is also extended to July 12, 2017.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  June 16, 2017
                                                                              Clerk